Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

The amendment filed on 10/12/2021 has been entered. Claims 1-13, 25-29, 32-34 are pending. Claims 14-24 and 30-31 are withdrawn from consideration. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 10/18/2018.
Claim Rejections - 35 USC § 112
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 32 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The applicant's amendments to claims 4, 5 and 25 to overcome the 35 USC § 112 (b) rejections of the previous action dated 10/18/2018 are acknowledged, and these rejections are withdrawn.

Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites “wherein the controller is configured to generate a graphical user interface on the display configured to receive a control signal from an operator to control movement of the intracavity device within the body cavity.” Is the display itself configured to receive the operator control signal or the graphical user interface? Appropriate correction/clarification is required.
For the purpose of examination, it is considered that the graphical user interface is configured to receive the operator control signal from an operator. For example, a display that can receive input from a mouse or a keyboard, or a display that comprise the components such as a computing device or buttons or any other interface that receives the control signal from a user, can be considered as the graphical user interface that is configured to receive the operator control signal from an operator. 
In regards to claims 32-34, the claims recite method claims that are dependent on a system claim 1. Accordingly, the claims are unclear. 
These claims are not examined for their merit because no method claim is recited in claim 1. 
Appropriate correction is required. 

Claims 2-6, 25-29 and 32-34 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 6, 26-27, 32-34, is/are rejected under 35 U.S.C. 102 as being anticipated by Mintz (US 20100036394).
In regards to claim 1, Mintz discloses a system (FIG. 2; para [0032]) for manipulating tissue, comprising: 
an intracavity device (Levitated magnet platform comprising robotic arms; FIGS. 1-2; para [0032]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]) configured to magnetically couple to the intracavity device through a body cavity wall; 
a controller (control console shown in FIG. 3; para [0033]; Such control can be implemented by a computer including a digital processor. Para [0036]) comprising a processor and memory; and 
a display (a computer display for showing computer-user interface - First display on the left side of FIG. 3; Para [0033]; Also note additional displays in the console.) coupled to the controller, wherein the controller is configured to generate a graphical user interface on the display (computer-interface. FIG. 3; Para [0033]) configured to receive a control signal from an operator to control movement of the intracavity device within the body cavity (computer display for showing computer-user interface allows for receiving control signal from a user by using keyboard. FIG. 3; a computer pointing device (e.g., a mouse); para [0033]).  

In regards to claim 2 Mintz discloses the system of claim 1, wherein the controller (control console shown in FIG. 3; para [0033]) is configured to control the external magnetic positioning device to magnetically hold the intracavity device in the body cavity (The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform via console. FIGS. 1, 3; para [0035]-[0036]).  

In regards to Claim 3 Mintz discloses the system of claim 1, wherein the controller (control console shown in FIG. 3; para [0033]) is configured to move the external magnetic positioning device coupled to the intracavity device in response to the graphical user interface receiving operator input to control the intracavity device (User interface input are provided for navigating the position and motion of the magnetic levitation system. FIG. 2; Para [0033], Controlled moving of the relative position or orientation of the magnet system, FIG.1, with respect to the surgical table to move the levitated magnetic platform near a target area within the inflated abdominal cavity; para [0040], [0046], [0051]). 
In regards to claim 4, Mintz discloses the system of claim 1, wherein the intracavity device is configured to generate an image of a device within a portion of the body cavity (Levitating platform includes a camera to capture images. Para [0022]), and the graphical user interface (Display shown in FIG. 3 is capable of generating and displaying images in the screen. Para [0033]. Thus, the display interface is configured to generate a control button. The applicant has not provided any particular definition of the term - “intracavity device control button” in the specification and the claim does not recite any description or function of “the intracavity device control button button”. Accordingly, anything displayed in the display (shown in FIG. 3) can be considered as the “intracavity device control button”) is configured to generate an intracavity device control button using the image.
In regards to claim 5, Mintz discloses the system of claim 4, wherein the image is a real-time image (real time image is captured; FIG. 2; para [0025]).
In regards to Claim 6, Mintz discloses the system of claim 1, further comprising a second intracavity device (two intracavity devices (robot arms) are provided in the levitated platform. FIG. 2), wherein the graphical user interface is configured to simultaneously control both of the intracavity devices (Both the robotic arms are simultaneously controlled by the levitated platform via control console. Para [0033]).
In regards to claim 27, Mintz discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Lifting magnets are coupled to the top frame part; FIG. 1), wherein the support arm is configured to be moved manually by the operator (The claim does not call for any relative movement with respect to any other part or element. As such, the entire device could be manually repositioned. See also para [0040]).
In regards to claim 32, Mintz discloses wherein the operator comprises a surgeon (Operator can use the platform. para [0025]; The surgeon is not claimed and cannot be claimed. The operator could be a surgeon. The examiner notes that as the surgeon cannot be claimed and that this is a device claim, the claim should be cancelled.).
In regards to claim 33, Mintz discloses wherein the operator is unassisted by a second operator (Operator of Mintz is unassisted by a second operator. Para [0025]).
In regards to claim 34, Mintz discloses wherein the operator is remote from the patient (para [0016]).

Claim(s) 1, 25 is/are rejected under 35 U.S.C. 102 as being anticipated by Kawano (US 20100010306).
In regards to claim 1, Kawano discloses a system for manipulating tissue (FIG. 1; para [0087]), comprising: 
an intracavity device (FIG. 1; medical device 2; para [0087]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device (magnetic guidance device 3; magnetic field generator 5; para [0089]) configured to magnetically couple to the intracavity device through a body cavity wall; 
a controller comprising a processor and memory (FIG. 1; control device 16, processors 19a, 14a; Para [0093]); and 
a display (display unit 12; para [0095]) coupled to the controller, wherein the controller is configured to generate a graphical user interface on the display (Display 12 is generated in image display device 10; FIG. 1; para [0095]) configured to receive a control signal from an operator to control movement of the intracavity device within the body cavity (instruction to the controller is received by the input unit 11 in the image display device 10; para [0096]).
In regards to claim 25, Kawano discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Bed 4 and magnetic field device 5; para [0089]), wherein the controller is configured to generate the graphical user interface configured to receive a location of the magnet, and the support arm configured to moveably suspend the magnet externally of the patient and to move the magnet to the received location (Location of center of gravity of the medical device 2 with permanent magnet 26, can be inputted by  operation input unit 15 which includes - a keyboard and mouse. FIG. 1; Para [0101, [0106]]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 11-13, 25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan (US 20130172672) in view of Kim (US 20080300458).
In regards to claim 7, Iddan discloses a system (Abstract; FIGS. 1A, 1B, 2) for manipulating tissue, comprising: 
an intracavity device (in-vivo medical device 1; in-vivo medical device 1 is an imaging tool; GI tract tissue 5; FIGS. 1A, 1B; Para [0068]; Also note that the in-vivo device 1 can be device 10, 100, or 1000. Para [0076]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device and a magnet coupled thereto (An external system that generates the external magnetic fields; magnetic maneuvering unit; FIG. 2; claim 1; Para [0015], [0071], [0075]), configured to move the magnet externally of the patient (in-vivo device is steered by the external magnetic field, para [0015], generated by a rotatable external magnet para [0026]), and the magnet configured to generate a magnetic field and to apply a magnetic force to the intracavity device (The in-vivo medical device 1 is steered by the external system that generates magnetic field. The in-vivo device 1 includes a permanent magnet assembly or magnetic steering unit 7 (MSU) for interacting with the external magnetic fields for generating forces for steering the device 1. Further, para [0016], [0119] states, the fully controlled in-vivo medical device may be positioned/docked and held at a desired location using the external magnetic field so that various tools may be operated even without anchoring the device to the tissue. The external magnet being in close proximity to the patient, para [0119], such magnets can provide capability of moveably suspending the magnet when the in-vivo medical device is moved. Para [0014], [0015], [0069], FIG. 2); 
an input device (touch sensor 2; FIGS. 1A, 2) configured to receive a control signal from an operator to control the intracavity device (Touch sensor 2 is configured to receive a contact signal from an external operator. The touch sensor transmits the contact data to a control circuit which is used to constantly position the in-vivo device at a fixed position in a GI track. Para [0074]. FIGS. 1; 1A); and 
a controller coupled to the input device (magnetic steering unit 7; FIGS. 1A, 1B; para [0069], [0074]), the controller configured to control a movement of the intracavity device within the body cavity and applying the magnetic force to the intracavity device, and configured to actuate the intracavity device (This in-vivo device 1 includes a permanent magnet assembly or magnetic steering unit 7 for interacting with the external magnetic fields for generating forces for steering the device 1. Para [0069]).
Iddan does not expressly disclose an external magnetic positioning device comprising a support art and magnet coupled thereto, the support arm configured to moveably suspend the magnet externally of the patient and controller is configured to control a movement of the intracavity device within the body cavity by moving the support arm. 
Analogous art Kim is directed to a system for manipulating capsule endoscope (abstract), and teaches an external magnetic positioning device comprising a support arm (coordinate robot 60 with support arm; para [0047]) and a magnet coupled thereto (magnet 50; FIGS. 13, 2), the support arm configured to moveably suspend the magnet externally of the patient (magnet 50; FIGS. 13, 2; para [0047]), and the magnet configured to generate a magnetic field and to apply a magnetic force to the intracavity device (Medical capsule 20 is controlled by the robot 60; Para [0047]-[0048]) and controller (main controller 83; Para [0054]) is configured to control a movement of the intracavity device within the body cavity by moving the support arm (Support arm of robot 60 is controlled by robot 60 with controller 83; para FIG. 13; [0047]-[0048], [0057], [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to include a suitable structure including an external magnetic positioning device comprising a support arm in accordance with the teaching of Kim (FIG. 13 of Kim) for conveniently holding and maneuvering an intracavity device (para [0012] of Kim).
In regards to claim 8, Iddan in view of Kim teaches the system of claim 7, wherein the input device comprises a touch surface configured to receive the control signal from the operator (The touch sensor 2 transmits the contact data to a control circuit which is used to constantly position the in-vivo device at a fixed position in a GI track. Para [0074]; FIG. 2).
In regards to claim 9, Iddan in view of Kim teaches the system of claim 7, further comprising an output device configured to display a graphical user interface (A Computing platform is provided that is capable of storing, processing, analyzing and displaying the received data. Para [0026], [0125]).
In regards to claim 11, Iddan in view of Kim teaches the system of claim 7, wherein the external magnetic positioning device comprises a magnetic field sensor (The in-vivo medical device 1 is steered by the external system that generates magnetic field. The in-vivo device 1 includes a permanent magnet assembly or magnetic steering unit 7 (MSU) for interacting with the external magnetic fields for generating forces for steering the device 1. Para [0014], [0015], [0069], FIG. 2).
In regards to claim 12, Iddan in view of Kim teaches the system of claim 7, wherein the intracavity device comprises a visualization device (in-vivo medical device 1; in-vivo medical device 1 is an imaging tool; Para [0068]) and a tissue manipulation device (grippers 21; Para [0102]; FIG. 8B; earring catch 8; para [0081]).
In regards to claim 13, Iddan in view of Kim teaches the system of claim 7, a delivery device (The in-vivo device 1 uses the earring mechanism, may contain an electromotor 7 with the magnet control that operates the release of the earring catch 8. Para [0081]-[0083]) configured to releasably engage the intracavity device and actuate the intracavity device (Electromotor 7 actuate the earring catch. FIG. 5C; Para [0081]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Kim (US 20080300458) and further in view of Grant (US 20100137845).
In regards to claim 10, Iddan in view of Kim teaches the system of claim 9, however does not explicitly disclose wherein the output device further comprises an audio device and a haptic device. 
Grant teaches a surgical tool (laparoscopic tool 10; FIG. 1; para [0018]) wherein an analogous output device further comprises an audio device and a haptic device (An output system mounted on the handle portion includes a haptic actuator (26), a visual device, and a speaker (28). The processing device applies the output signals to the output mechanisms. Para [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output device of Iddan in view of Kim to further comprise an audio device and a haptic device in accordance with the teaching of Grant. This would be done for the purpose of providing an alternative to visual output for enhanced user interaction with devices.

Claims 26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz (US 20100036394) in view of Kim (US 20080300458).
In regards to claims 26, 27, Mintz discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm (top frame part; FIG. 1) and a magnet coupled thereto (Lifting magnets are coupled to the top frame part; FIG. 1). However, Mintz does not explicitly disclose wherein the support arm is configured to be temporarily locked to fix a position of the magnet. 
Kim is directed to endoscope control system by robots (abstract; para [0047]) to move magnets (FIG. 13) and teaches wherein the support arm is configured to be temporarily locked Y and Y axis arms of robot 60 are controlled by robot controller 84; FIG. 13; para [0060]. Thus as they are controlled for X and Y movement of the arms, Fig. 13, the arms can be considered as temporarily locked in a position when the X and Y movement of the arms are stopped.) to fix a position of the magnet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz and include the support arm arrangement in accordance with the teaching of Kim so that more controlled movement of the endoscope system could be achieved by having robotic arms as discussed above. This would further allow prevent inner wall of digestive organs in the human body from being damaged due to the excessive magnetic force, when moving to any position by controlling the external permanent magnet using the Cartesian coordinate robot (para [0012]).
In regards to claim 28, Mintz discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]). 
However, Mintz does not explicitly disclose wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator. 
Kim is directed to endoscope control system by robots (abstract; para [0047]) and teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (horizontal and vertical support arms in robot 60; FIG. 13; para [0047]), wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator (a robot controller 84; joystick 82; The system can function in automatic and manual mode. Para [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz in accordance with the teaching of Kim so that the support arms could be conveniently moved by using the robotic system of Kim as taught above. 
In regards to claim 29, Mintz discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]). 
However, Mintz does not explicitly disclose wherein the support arm is an articulated robotic arm. 
Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (horizontal and vertical support arms in robot 60; FIG. 13; para [0047]), wherein the support arm is an articulated robotic arm (Cartesian coordinate robot 60; a robot controller 84; FIG. 13; Para [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz in accordance with the teaching of Kim so that the support arm could be automated using a robot (Para [0070]).

Response to Arguments
Applicant's arguments regarding claim 7-13 filed on 10/12/2021 have been fully considered but they are not persuasive. 

On page 12 of the response, the applicant argues – 

    PNG
    media_image1.png
    256
    920
    media_image1.png
    Greyscale

The examiner respectfully disagrees for the reasons stated below. 
First, the applicant has not claimed a display or a graphical user interface in claim 7. So the arguments stating that Iddan does not disclose a display or a graphical user interface are not relevant to the recited features of claim 7. 
Second, applicant’s argument that touch sensors do not receive operator input is not persuasive. The claim 7 is not specific about how the input (control signal) from an operator comes to the input device. Touch sensor can receive touch/contact input via an internal organ of a user and can generate the control signal to control the movement of the intracavity device.  
Accordingly, the claims 7-13 are not distinct at this time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Oslon (US 20130172906 A1) for a user input in a display, and magnetic positioning system for determining a sensor position (para [0127], [0129]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795